Sandler, J., dissents in a memorandum as follows:
I agree with the majority of the court that under the circumstances presented the stipulation entered into by the parties was a reasonable one. That appears to have been the initial judgment of the Trial Judge who “So Ordered” the stipulation. Although the record appears to be incomplete, it seems a reasonable inference that after a study of the original trial transcript, the trial court concluded that he could not in good conscience render an appropriate decision without hearing the principal witnesses. There is no reason to doubt the sincerity or reasonableness of a conclusion that apparently followed a study of the trial record of a kind that *542none of us have had reason to undertake. The Trial Judge’s conclusion presents a problem for which there is no entirely satisfactory solution. I find the least acceptable approach to be that adopted by a majority of the court, in effect commanding the Trial Judge to render a verdict which he has stated he cannot appropriately render. There is a readily available alternative approach which is preferable. The stipulation appearing to be reasonable, the trial court has an obligation to undertake to carry it out. Instead of invalidating the stipulation as the trial court did, or directing the Judge to do that which in good conscience he concluded he cannot do, as the majority proposes, it would make more sense to modify the order to the extent of directing that the conference Judge assign the case to another Judge to try in accordance with the stipulation. Hopefully another Judge will find it possible to so decide the case. If it should turn out that a second Judge comes to the same conclusion as is reflected in the order appealed from, the court would have to reconsider the conclusion that the stipulation is indeed reasonable and practicable. Although not essential to the immediate issue, it should be noted that the quotation in the majority opinion from Matter of New York, Lackawanna & Western R.R. Co. (98 NY 447, 453) states only part of the rule applicable to stipulations. The rest of the rule was set forth in a still older authority (Van Nuys v Titsworth, 57 Hun 5, cited with approval by the Court of Appeals in Matter of Frutiger, 29 NY2d 143, 150: “ ‘ “It is sufficient if it appears that either party has inadvertently, unadvisably or improvidently entered into an agreement which will take the case out of the due and ordinary course of proceeding in the action, and in so doing may work to his prejudice. ” ’ ”).